DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/26/2022. 
Claims 1, 5, 11 and 12 have been amended.
Claims 13-20 have been added.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections of claims 1 and 10 have been withdrawn in view of the applicant’s amendments.

Applicant’s arguments with respect to the 103 rejection of claims 1, 11 and 12 (see applicant’s remarks; pages 9 and 10) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Qamar and Cao are not relied upon to disclose the limitation “generating, using the proxy media content item as a proxy for the media content item, from the defined set of media content items, a result set of media content items, the result set of media content items including media content items that are associated with the proxy media content item”.  Rather, Bilinski is relied upon, as shown in the rejection below.
Applicant’s arguments in regards to claims 3-6 and 9 (see applicant’s remarks; pages 10 and 11) are moot in view of the new grounds of rejection.

The examiner notes that newly added dependent claims 13-20 include analogous limitations to claims 2-9, as stated by the applicant (see applicant’s remarks; page 11).

Claim Interpretation
Regarding claim 6, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1) and further in view of Cao et al. (U.S. 2018/0025005 A1).
Regarding claims 1, 11 and 12, Qamar discloses a method, comprising: 
at a server system of a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors (see Qamar; column 4 lines 7-10, column 11 lines 35-37, column 12 lines 10-14; Qamar discloses a media distribution platform that includes a client-server data system, which includes a processor device with memory):
receiving an indication of a media content item from a device of a first user of a media content provider (media distribution platform) (see Qamar; column 4 lines 7-10, 48-51, column 7 lines 41-43 and 51-53; Qamar discloses client devices communicatively coupled to media distribution platform. Interaction data, e.g. songs/videos being played or playlists being created, i.e. “indication of a media content item”, performed by the end-users, i.e. first user included in the plurality of end-users, is collected.  In particular, an activity can be detected based on the data collected from client device running a media streaming application); 
determining a first set of values (feature vectors) that correspond to characteristics (detected activity) of the indicated content item (see Qamar; column 4 line 66 – column 5 line 5, column 7 lines 54-65 and column 9 lines 9-11; Qamar discloses media object list such as playlist, i.e. “indicated content item”, containing metadata.  Identifying feature vectors, such as words like “running” and “workout”, corresponding to the detected activity, i.e. “characteristics of the indicated content item”.  In particular, the feature vectors are a media object identifier contained in a media object list, e.g. playlist.  For example, the title of the media object list suggests the activity of workout); 
analyzing a defined set of media content items to identify a proxy media content item, that is not the same media content item as the indicated media content item, wherein the identified proxy media content item has a second set of values (other feature vectors) that meets similarity criteria (closest in vector space) for the first set of values (feature vectors) (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space.  The computed cosine similarities is sorted, i.e. “defined”, to identify various objects, “set of content items”, which include media objects, media object lists or combination, that are the closest in vector space and selects one or more of the objects, i.e. “proxy media content item”); 
(see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses identifying the various objects that are the closest in the vector space which results in the selection, i.e. generated based on selection, of one or more media objects, media object lists or a combination.  As such, given the combination selection, a media object will be the “proxy media content item” and the media object lists, e.g. playlist, are the “result set of media content items”.  And they are “associated” because they are identified to be the closest in vector space.  Further, the examiner notes that, in the combination selection, the media object will be included in the media object list based on their determined closeness, e.g. song included in a playlist).
While Qamar discloses a “proxy media content item”, as discussed above, as well as, identifying and presenting resulting media object playlists that includes related media objects (see Qamar; column 7 line 66 – column 8 line 14 and column 8 lines 25-32 and 44-48), Qamar does not explicitly disclose generating, using the proxy media content item as a proxy for the media content item, from the defined set of media content items, a result set of media content items, the result set of media content items including media content items that are associated with the proxy media content item.
In analogous art, Bilinski discloses generating, using the proxy media content item (seed song) as a proxy for the media content item (recent song purchase), from the defined set of media content items (music library), a result set (playlist) of media content items, the result set (playlist) of media content items including media content items that are associated with the proxy media content item (seed song) (see Bilinski; paragraphs 0021 and 0022; Bilinski discloses automatically generating a playlist, i.e. “result set of media content items”, based on an implicitly selected seed song, i.e. “proxy media content item”.  In particular, a playlist including songs from a music library, i.e. “defined set of media content items”, may be automatically selected to be similar to a selected seed song, i.e. “associated with the proxy media content item”.  The selection criteria may include a recent song purchase, i.e. “media content item”.  In other words, a seed song is selected based on a recent song purchase and a playlist is generated including songs that are similar to, and therefore associated with, the seed song); and 
One of ordinary skill in the art would have been motivated to combine Qamar and Bilinski because they both disclose features of media playlists, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate identifying a seed song and presenting a generated playlist to the user as taught by Bilinski into the system of Qamar in order to provide the benefit of allowing a more efficient user experience by allowing a playlist to be automatically generated based on frequency of a song playback or a recent song purchase rather than the user having to manually select music (see Bilinski; paragraph 0003).
While Bilinski discloses “generating…a result set of media content items”, as discussed above, the combination of Qamar and Bilinski does not explicitly disclose determining a result set of users of the media content provider associated with the result set of media content items; and transmitting, to the device of the first user, information associated with the result set of users of the media content provider.
In analogous art, Cao discloses determining a result set of users of the media content provider associated with the result set of media content items (see Cao; paragraph 0051; Cao discloses media preference affinity service may utilize historical usage data associated with the users of the digital media distribution system to provide a set of recommended candidate user identifiers, i.e. “result set of users”, that the media preference affinity service predicts will have a high degree of media preference affinity with the subject user identifier.  The media preference affinity service may also determine a subject user's preferred genres of media works and then generate genre-specific sets of recommended media content identifiers, i.e. “result set of media content items”, from one or more categorical classes of media content, such as media works, media work authors, media work sets, and the like, associated with each of the recommended candidate user identifiers, i.e. “result set of users”); and 
transmitting, to the device of the first user, information associated with the result set of users of the media content provider (see Cao; paragraphs 0077 and 0079; Cao discloses media preference affinity server provides a response including data corresponding to the set of recommended users.  Also, the recommended user profiles are provided for display).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski and Cao because they all disclose features of presenting media content to a user, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cao’s affinity service to recommend users into the combined system of Qamar and Bilinski in order to provide the benefit of allowing a user the ability to communicate with other users with the same media interest.
Further, Qamar discloses the additional limitations of claim 12, a non-transitory computer-readable storage medium having one or more processors (see Qamar; column 12 lines 39-42 and 60-61).
Regarding claims 2 and 13, Qamar, Bilinski and Cao disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Qamar, Bilinski and Cao clearly discloses prior to transmitting, to the device of the first user, the information associated with the result set of users of the media content provider: 
identifying a first set of users of the media content provider that have previously received a media content item associated with the first user (see Cao; paragraphs 0013, 0053 and 205; Cao discloses collaborative filtering uses the past behavior, e.g. previously purchased items.  For example, media preference affinity service 323C may compare historical usage data from the subject user to historical usage data for a candidate user and determine the number of media works from a specified genre of media works that both users have had a positive interaction with.  Further, media preference overlap, i.e. users receiving the same media); and 
removing, from the result set of users, the first set of users (see Cao; paragraph 0062; Cao discloses select a number b of candidate users to recommend and filter the ranked set of candidate users to remove all but the b highest ranked candidate user identifiers, i.e. removing a first set of users from the result set).
The prior art used in the rejection of the current claim is combined using the same motivations that was applied in claim 1.
Regarding claims 8 and 19, Qamar, Bilinski and Cao disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Qamar, Bilinski and Cao clearly discloses wherein the indicated media content item is distinct from the defined set of media content items (see Qamar; column 4 lines 48-51 and column 8 lines 4-7; Qamar discloses interaction data that includes, for example, song being played or playlist created, i.e. “indicated content item” and identifying various objects, i.e. “set of content items”, that are closest in vector space.  As such, the song being played or playlist is distinct from the other various objects since they identified as closest objects but not the same object). 
Regarding claim 10, Qamar, Bilinski and Cao disclose all the limitations of claim 1, as discussed above, and further the combination of Qamar, Bilinski and Cao clearly disclose wherein the similarity criteria include criteria that are met in accordance with a determination that the second set of values has a closest vector distance in vector space to the first set of values (see Qamar; column 7 line 66 – column 8 line 14; Qamar discloses calculating the cosine similarities between the feature vector identified and other feature vectors, i.e. the distance between the vectors in the vector space). 



Claims 3-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1) and Cao et al. (U.S. 2018/0025005 A1), as applied to claims 1 and 11 above, and further in view of Lee-Chan et al. (U.S. 2018/0285933 A1).
Regarding claims 3 and 14, Qamar, Bilinski and Cao disclose all the limitations of claims 1 and 11, as discussed above.  While Cao discloses prior to transmitting, to the device of the first user, the information associated with the result set of users of the media content provider: removing, from the result set of users, the second set of users (see Cao; paragraph 0062; Cao discloses select a number b of candidate users to recommend and filter the ranked set, i.e. “result set”, of candidate users to remove all but the b highest ranked candidate user identifiers, i.e. removing a second set of users from the result set.  The examiner notes that this is done prior to transmitting information associated with the ranked set of users because the users are not recommended until the ranked set is filtered), the combination of Qamar, Bilinski and Cao does not explicitly disclose identifying a second set of users of the media content provider, the second set of users including users that have not received, from the media content provider, a threshold number of media content items of the result set of media content items, in a defined time period.
In analogous art, Lee-Chan discloses identifying a second set (subset) of users of the media content provider, the second set (subset) of users including users that have not received, from the media content provider, a threshold number of media content items of the result set of media content items (channel), in a defined time period (see Lee-Chan; paragraphs 0026, 0035, and 0046-0048; Lee-Chan discloses a collaboration recommendation system for recommending entities, such as channels, which include a collection of media items.  Identification of common subscribers, i.e. a first set, associated with a particular channel is performed and further identification of a subset of the common subscribers is performed.  Suitable subset of subscribers, but not limited to, are identified/classified as top fans which include a level of engagement, e.g. a number of media items from the channel viewed by the subscriber, subscribers that have shared at least R number of videos of the particular channel, subscribers who have watched a video of the particular channel within the past D number of days, etc. Therefore, by identifying the subset of subscribers of the common subscribers who have viewed or shared, i.e. “received…media content items”, a number, i.e. “threshold”, of content items associated with the channel, then users who “have not” would also be identified.  In other words, out of the common subscribers, identifying a subset of subscribers would implicitly identify the subscribers that are not in that particular subset).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski, Cao and Lee-Chan because they all disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee-Chan’s identification of a subset of users into the combined system of Qamar, Bilinski and Cao in order to provide the benefit of grouping users more precisely based on their similarities with the media objects.
Regarding claims 4 and 15, Qamar, Bilinski, Cao and Lee-Chan disclose all the limitations of claims 3 and 14, as discussed above, and further the combination of Qamar, Bilinski, Cao and Lee-Chan clearly discloses wherein the second set (subset) of users of the media content provider further includes users that have not performed a threshold number of searches (subscribers obtaining the content items) for one or more media content items of the result set of media content items (channel) in the defined time period (see Lee-Chan; paragraphs 0035 and 0046-0048; Lee-Chan discloses a collaboration recommendation system for recommending entities, such as channels, which include a collection of media items.  Identification of common subscribers, i.e. a first set, associated with a particular channel is performed and further identification of a subset of the common subscribers is performed.  Suitable subset of subscribers, but not limited to, are identified/classified as subscribers that have a level of engagement with the channel, such as, subscribers that have shared, i.e. “search”, at least R number, i.e. “threshold”, of videos of the particular channel, subscribers that have watched or liked, i.e. “search”, a specific subset, i.e. “threshold”, of videos included in the particular channel, etc. The examiner notes that in order for users to share a specified number of videos or to watch or like a specific subset of videos in a particular channel, the videos would have to be searched for by the users in order to obtain the videos so that they may be shared, watched or liked.  Especially in the case of a specific subset of videos in the particular channel, in other words, searching for the specific videos in the particular channel.  Further, by identifying the subset of subscribers of the common subscribers who have shared, watched or liked a number, i.e. “threshold”, of content items associated with the channel, then users who “have not” would also be identified.  In other words, out of the common subscribers, identifying a subset of subscribers would implicitly identify the subscribers that are not in that particular subset).
The prior art used in the rejection of the current claim is combined using the same motivation that was applied in claims 3 and 14.
Regarding claims 5 and 16, Qamar, Bilinski, Cao and Lee-Chan disclose all the limitations of claims 3 and 14, as discussed above, and further the combination of Qamar, Bilinski, Cao and Lee-Chan clearly discloses wherein the second set (subset) of user of the media content provider further includes users that have not created a threshold number of playlists (channel including playlists) including one or more media content items of the result set of media content items in the defined time period (see Lee-Chan; paragraphs 0026, 0035, 0047, 0056 and 0059; Lee-Chan discloses the recommended entities include channels which further include a collection of media items, such as playlists, owned, created, or otherwise associated with the user.  Identification of a subset, i.e. “threshold number” of channels, which are created, may also be performed, as well as, associated with the subset of common users, such as top fans.  The subset of channels are filtered based on ranking associated with factors, such as, similarity of content between a first channel, i.e. “result set of media content items”, and the respective channels, i.e. the other “playlists”, in the set.  Therefore, by identifying the subset of users that have a subset, i.e. “threshold”, of respective channels/playlists, which are created by the user and include similar content, to the first channel/playlist, then users who “have not” would also be identified).
The prior art used in the rejection of the current claim is combined using the same motivation that was applied in claims 3 and 14.
Regarding claims 6 and 17, Qamar, Bilinski and Cao disclose all the limitations of claims 1 and 11, as discussed above, and further while Cao discloses biographical data associated with user identifiers corresponding to the recommended user set (see Cao; paragraph 0078), the combination of Qamar, Bilinski and Cao does not explicitly disclose wherein the information associated with the result set of users of the media content provider includes information related to one or more of gender, geographic location, language, profession, or user account type. 
In analogous art, Lee-Chan discloses wherein the information associated with the result set of users of the media content provider includes information related to one or more of gender, geographic location, language, profession, or user account type (see Lee-Chan; paragraph 0046; Lee-Chan discloses identification of common subscribers associated with a particular channel, and a subset of the common subscribers having specific attributes of interest such as age, gender, location, language) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “age”, “gender”, “location” and “language” alternatives).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski, Cao and Lee-Chan because they all disclose features of recommending media, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee-Chan’s identification of a subset of users into the combined system of Qamar, Bilinski and Cao in order to provide the benefit of grouping users more precisely based on their similarities with the media objects.
Regarding claims 7 and 18, Qamar, Bilinski, Cao and Lee-Chan disclose all the limitations of claims 6 and 17, as discussed above, and further the combination of Qamar, Bilinski, Cao and Lee-Chan clearly disclose wherein the information associated with the result set of users of the media content provider further includes historical information related to interactions of the result set of users with the media content provider (see Cao; paragraphs 0049 and 0051; Cao discloses historical usage data on the recommended candidate users).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski, Cao and Lee-Chan because they all disclose features of presenting media content to a user, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cao’s affinity service to recommend users into the combined system of Qamar, Bilinski and Lee-Chan in order to provide the benefit of allowing a user the ability to communicate with other users with the same media interest.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. 9,589,237 B1) in view of Bilinski et al. (U.S. 2014/0067827 A1) and Cao et al. (U.S. 2018/0025005 A1), as applied to claim 8 above, and further in view of Sanio et al. (U.S. 2015/0213018 A1).
Regarding claims 9 and 20, Qamar, Bilinski and Cao discloses all the limitations of claims 8 and 19, as discussed above.  While Qamar discloses a “defined set of media content items”, as discussed above, the combination of Qamar, Bilinski and Cao does not explicitly disclose wherein the defined set of media content items includes content items of the media content provider that meet playback criteria.
In analogous art, Sanio discloses wherein the defined set of media content items includes media content items of the media content provider that meet playback criteria (popularity) (see Sanio; paragraphs 0005 and 0092; Sanio discloses generating one or more playlist content item recommendations.  An adjustment factor raises the value of the content item when the content item is indicated as being a popular, i.e. “meet playback criteria”, based on certain quantity of viewing histories and/or percentage of access histories.  Since one or more playlist content items can be recommended there is a “defined set of content items”. Further, the examiner notes that support for the interpretation of popularity being a playback criteria is found in the applicant’s specification as filed; see paragraph 0057).
One of ordinary skill in the art would have been motivated to combine Qamar, Bilinski, Cao and Sanio because they all disclose features of presenting media to users, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sanio’s adjustment factor into the combined system of Qamar, Bilinski and Cao in order to provide the benefit of allowing a user to receive popular media content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morag (U.S. 2018/0349011 A1) discloses identifying a subset of candidate users based on the similarity of their music preferences to the music preferences of a first user.
Hicken et al. (U.S. 2005/0038819 A1) discloses music recommendation system.
Carin et al. (U.S. 2008/0288255 A1) discloses recommending playlist of the most similar audio streams.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/15/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442